Citation Nr: 0804011	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
arthritis of the lumbar spine with bulging disc at L4-5 and 
scoliosis, currently assigned a 10 percent disability 
evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 2001 to June 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for degenerative arthritis of the lumbar spine 
with bulging disc at L4-5 and scoliosis and assigned a 10 
percent disability evaluation effective from June 26, 2003.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To provide the veteran with proper 
notice, to inform him of pertinent rating criteria, to afford 
him a more recent VA examination, and to secure additional 
treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his claim for a 
higher initial evaluation.  In this regard, the record 
contains a letter dated in August 2003, which informed him of 
what the evidence must show to establish service connection 
and of the division of responsibilities in obtaining the 
evidence.  However, the letter did not notify the veteran of 
what evidence was necessary to substantiate a claim for a 
higher initial evaluation.  Nor did the letter inform the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The Court has indicated that such 
specific notice is required to comply with the law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
claim is being remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), an explanation as to the 
type of evidence that is needed to establish an effective 
date should also be included.  

The Board further notes during the pendency of this appeal, 
VA twice amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which are relevant to the issue on appeal.  In this regard, 
Diagnostic Code 5293 was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post- 
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Moreover, VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 51457.  

In this case, the veteran has not been provided with all of 
the rating criteria pertinent to his claim for a higher 
initial evaluation for degenerative arthritis of the lumbar 
spine with bulging disc at L4-55 and scoliosis.  In 
particular, the Board notes that the July 2004 statement of 
the case (SOC) contained Diagnostic Code 5292 and the General 
Formula for Diseases and Injuries of the Spine.  However, the 
SOC did not provide the veteran with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The Board notes that bulging discs and scoliosis 
may be a sign of intervertebral disc syndrome.  See 62 Fed. 
Reg. 8204 (Feb. 24, 1997).  Therefore, the Board finds that 
the veteran should receive notice of the criteria pertinent 
to intervertebral disc syndrome.  

In addition, the Board notes that the veteran was afforded a 
VA examination in September 2003 in connection with his claim 
for service connection for a back disability.  Following the 
grant of service connection in the November 2003 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected 
degenerative arthritis of the lumbar spine with bulging disc 
at L4-5 and scoliosis.  However, he was not afforded another 
VA examination.  As such, it has been over four years since 
his last examination.  Therefore, the Board finds that a VA 
examination is necessary for the purpose of ascertaining the 
current severity and manifestations of the veteran's service-
connected back disability.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran filed his claim for service 
connection for a back disorder immediately following his 
separation from service in June 2003.  In his VA Form 21-526, 
the veteran indicated that he had received his treatment at 
Darnell Army Hospital.  His service medical records have been 
obtained and associated with the claims file.  However, there 
has been no attempt since that time to determine whether the 
veteran has had any post-service treatment.  Such records may 
prove to be relevant and probative.  Therefore, as the claim 
is already being remanded for further development, the RO 
should attempt to obtain and associate with the claims file 
any and all treatment records pertaining to the veteran's 
service-connected back disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for degenerative arthritis of the lumbar 
spine with disc bulging at L4-5 and 
scoliosis.  The letter should (1) inform 
him of the information and evidence that 
is necessary to substantiate the claim 
for an increased evaluation; (2) inform 
him about the information and evidence 
that VA will seek to provide; (3) inform 
him about the information and evidence 
he is expected to provide; and (4) ask 
him to provide any evidence in his 
possession that pertains to the claim.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his service-connected back 
disability.  After acquiring this 
information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  
3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected degenerative arthritis of the 
lumbar spine with bulging disc at L4-5 
and scoliosis.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected back disability.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's back 
disability under both the old and 
revised rating criteria. The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations, including the Formula for 
Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN. K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



